Drake, Oh. J.,
delivered the opinion of the court:
The claimants seem to have been under the impression that they were entitled to the transportation from Wichita, Kansas, of all the supplies which the Government might purchase in the year 1873-74 for the Kiowa, Wichita, and Upper Arkansas agencies, under the advertisement of ^March 20, 1873. This is a mistaken view of the contract.- By its terms the claimants were entitled to the transportation of goods, &c., purchased by the Indian Department for the public service, and transported over the Atchison, Topeka and Santa Fé Eailroad', under con*226tract with M. L. Sargent, general freight-agent thereof, of even date with the contract of the claimants.
To entitle the claimants to transport goods, &c., from Wichita to those agencies, the goods should have come to Wichita on that railroad; and there was no evidence of that fact; and therefore no ground for a recovery of damages for failing to give the transportation to the claimants.
The claimants’ petition must be dismissed.
Peck, J., was absent when this case was heard, and took no part in the decision.